 


109 HR 2645 IH: For the relief of Web’s Construction Company, Incorporated.
U.S. House of Representatives
2005-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
V 
109th CONGRESS
1st Session
H. R. 2645 
IN THE HOUSE OF REPRESENTATIVES 
 
May 25, 2005 
Mr. Wynn introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
For the relief of Web’s Construction Company, Incorporated. 
 
 
1.Payment for construction workThe Secretary of the Treasury shall pay, out of any money in the Treasury not otherwise appropriated, to Web’s Construction Company, Incorporated, a company incorporated in the State of Maryland, $262,500, plus a reasonable rate of interest (as determined by the Secretary) for the period beginning February 1, 1990, and ending on the date of such payment, for construction work performed for the benefit of the Corps of Engineers in connection with Contract No. DACA31–88–C–0316. Payment of the sum shall be in full satisfaction of any claim of Web’s Construction Company, Incorporated, against the United States in connection with the construction work. 
2.Limitation on attorney feesIt shall be unlawful for an amount exceeding 10 percent of the amount paid pursuant to section 1 to be paid to, or received by, any agent or attorney for any service rendered in connection with the claim described in section 1. Any person who violates this section shall be guilty of an infraction, and shall be subject to a fine in the amount provided in title 18, United States Code. 
 
